DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
The insulating member made of the first insulating material located between the first insulating film and the semiconductor layer, claimed in independent claims 1 & 9, is not shown nor labeled in any of the disclosed figures pertaining to independent claims 1 & 9 and their dependent claims.
The opening provided in the second insulating film connecting the insulating member (which is not shown) to the first insulating film claimed in independent claims 1 & 9; while an opening(s) is(are) shown in the disclosed figures but since the insulating member is not shown, hence the connection of the insulating member to the first insulating film via an opening provided in the second insulating film isn’t shown either in any of the disclosed figures pertaining to independent claims 1 & 9 and their dependent claims.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 & 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1 & 9 recite the limitation “an insulating member made of the first insulating material is located between the first insulating film and the semiconductor layer, and the first insulating film and the insulating member are connected to each other via an opening provided in the second insulating film.” which is not present nor described in the Applicant’s specification nor that it is shown/labeled in the Applicant’s drawings (as mentioned above in the drawings objections).
Dependent Claims 2-8 & 14-19 are also rejected by virtue of their dependency on Claim 1.
Dependent Claims 10-11 & 13 are also rejected by virtue of their dependency on Claim 9.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claims 1 & 9 recite the limitation “an insulating member made of the first insulating material is located between the first insulating film and the semiconductor layer, and the first insulating film and the insulating member are connected to each other via an opening provided in the second insulating film.” which is unclear given the drawings objections and the 112 (a) issue above. For examination purposes, the limitation, as best understood, is construed to mean the insulating member is a top portion/layer of the first insulating film and made of the first insulating material.
Independent Claim 9 recite the limitation “and wherein an opening area of the opening provided in a region corresponding to a first pixel is larger than an opening area of the opening provided in a region corresponding to a second pixel.” which is unclear given Applicant’s specification ([0124] & Fig. 12: 154). Fig. 12 & [0124] in the Applicant’s disclosure teach that opening 154 having a larger opening area corresponds to the second pixel PIX2 than an opening provided in a region corresponding to the first pixel PIX1. Pixels numbering and corresponding regions must be consistent and matching in Applicant’s specification, drawings, and claims. Therefore, the limitation is construed to mean “and wherein an opening area of the opening provided in a region corresponding to a second pixel is larger than an opening area of the opening provided in a region corresponding to a first pixel.”
Dependent Claims 2-8 & 14-19 are also rejected by virtue of their dependency on Claim 1.
Dependent Claims 10-11 & 13 are also rejected by virtue of their dependency on Claim 9.
Independent Claim 12 recites the limitation “and wherein a volume of the insulating member provided in a portion corresponding to a first pixel is larger than a volume of the insulating member provided in a portion corresponding to a second pixel.” which is unclear given Applicant’s specification ([0136] & [0137] & Fig. 13: 170 & 304). Fig. 13, [0136], and [0137] teach the volume of the insulating member in the second pixel PIX2 being larger than the volume of the insulating member in the first pixel PIX1. Pixels numbering and corresponding regions must be consistent and matching in Applicant’s specification, drawings, and claims. Therefore, the limitation is construed to mean “and wherein a volume of the insulating member provided in a portion corresponding to a second pixel is larger than a volume of the insulating member provided in a portion corresponding to a first pixel.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 6 & 14-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baba et al, US 2015/0221694 A1 (hereinafter Baba).
Regarding Claim 1, to the extent understood, Baba teaches (Fig. 4) A photoelectric conversion device comprising: a semiconductor layer (31: called semiconductor substrate) in which a photoelectric converter (PD) is provided; a substrate (45) arranged on (claim doesn’t require items to be directly on each other) one face side (bottom) of the semiconductor layer (31); and an interconnection structure (41, 99a, 99b, & 55) arranged between the semiconductor layer (31) and the substrate (45), wherein the interconnection structure (41, 99a, 99b, & 55) includes at least one first insulating film (43a) made of a first insulating material ([0109]: silicon oxide) and at least one second insulating film (43b) provided on (claim doesn’t require items to be directly on each other) the semiconductor layer (31) side (bottom) of the first insulating film (43a) and made of a second insulating material ([0110]: silicon nitride), wherein the first insulating material (silicon oxide) permeates more hydrogen ([0071]: teaches that hydrogen is diffused into the “gate oxide film” which is silicon oxide & [0022], [0024], [0027] teach that the diffusion prevention film is a silicon nitride film, hence the first insulating material permeates more hydrogen than the second insulating material) than the second insulating material (silicon nitride), and wherein an insulating member (top portion/layer of 43a) made of the first insulating material (silicon oxide) is located between the first insulating film (43a) and the semiconductor layer (31), and the first insulating film (43a) and the insulating member (top portion/layer of 43a) are connected to each other via an opening (62) provided in the second insulating film (43b).
Regarding Claim 6, to the extent understood, Baba teaches The photoelectric conversion device according to claim 1, wherein when vertically projected on a projection plane parallel to a primary face of the semiconductor layer (31), the interconnection structure (41, 99a, 99b, & 55) has an interconnection (40) overlapping the opening (62) on the projection plane.
Regarding Claim 14, to the extent understood, Baba teaches The photoelectric conversion device according to claim 1, wherein the first insulating material (silicon oxide) contains hydrogen ([0071] & [0072]).
Regarding Claim 15, to the extent understood, Baba teaches The photoelectric conversion device according to claim 1, wherein the first insulating material is silicon oxide ([0109]).
Regarding Claim 16, to the extent understood, Baba teaches The photoelectric conversion device according to claim 1, wherein the second insulating material is silicon nitride ([0110]).
Regarding Claim 17, to the extent understood, Baba teaches The photoelectric conversion device according to claim 1 further comprising an optical structure (74, 75, & [0146]) arranged on the other face side (top) of the semiconductor layer (31).
Regarding Claim 18, to the extent understood, Baba teaches The photoelectric conversion device according to claim 1 further comprising a transistor (Tr6, Tr7, or Tr8) provided on (claim doesn’t require items to be directly on each other) the substrate (45).
Regarding Claim 19, to the extent understood, Baba teaches An equipment comprising: the photoelectric conversion device according to claim 1 (Fig. 4); and - 40 -10196198US01a signal processing device ([0074]) that processes a signal output from the photoelectric conversion device (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al, US 2015/0221694 A1 (hereinafter Baba) in view of Kato et al, US 2018/0006071 A1 (hereinafter Kato).
Regarding Claim 2, to the extent understood, Baba teaches (Fig. 4) The photoelectric conversion device according to claim 1
Baba doesn’t explicitly teach an overlap between the opening and the photoelectric converter when vertically projected on a projection plane parallel to a primary face of the semiconductor layer.
However, in analogous art, Kato teaches (Fig. 3A; Please note that the figure is applied to the claims in the inverted perspective) openings (212) called optical wave guides made of an insulating material which when vertically projected on a projection plane parallel to a primary face of the semiconductor layer (200), at least a part of the opening (212) and the photoelectric converter (202) are overlapped on the projection plane.
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify Baba’s opening (62) with Kato’s opening (212) and to explicitly position it as per Kato’s teachings for the purpose of promoting supply of hydrogen into a photodiode, which can reduce the noise in the pixel [Kato: 0057] and in order for the openings to be in association with the pixels on a one-to-one basis [Kato: 0049], respectively.
Regarding Claim 3, to the extent understood, Baba teaches (Fig. 4) The photoelectric conversion device according to claim 1
Baba doesn’t explicitly teach that the interconnection structure includes a plurality of first insulating films and a plurality of second insulating films and has a multilayer stack in which the first insulating films and the second insulating films are stacked alternately from the semiconductor layer side, and the opening is provided in at least two or more of the first insulating films on the - 36 -10196198US01 semiconductor layer side.
However, Kato teaches (Fig. 3A; Please note that the figure is applied to the claims in the inverted perspective, [0047], & [0048]) an interconnection structure (210) includes a plurality of first insulating films (204) and a plurality of second insulating films (206) and has a multilayer stack (208) in which the first insulating films (204) and the second insulating films (206) are stacked (208) alternately from the semiconductor layer side (top), and the opening (212) is provided in at least two or more of the first insulating films (204) on the - 36 -10196198US01 semiconductor layer side (top).
It would have been obvious for a person of ordinary skill in the art at the time of filing to incorporate the interconnection structure and the alternating multilayer insulating film stack of Kato into Baba’s interconnection structure for the purpose of a much better interconnection bonding of the multilayer alternating insulating film stack and therefore more effective dark current/noise reduction using the dangling bond termination with hydrogen method.
Regarding Claim 4, to the extent understood, Baba (Fig. 4) as modified by Kato (Fig. 3A) teach The photoelectric conversion device according to claim 3, wherein when vertically projected on a projection plane parallel to a primary face of the semiconductor layer (Baba: 31 & Kato: 200), the opening (Kato: 212) provided in one second insulating film (Kato: 206) of the plurality of second insulating films (Kato: 206) and the opening (Kato: 212) provided in another second insulating film (Kato: 206) of the plurality of second insulating films (Kato: 206) are arranged in different regions (Kato: Fig, 3A) on the projection plane.
Regarding Claim 5, to the extent understood, Baba (Fig. 4) as modified by Kato (Fig. 3A) teach The photoelectric conversion device according to claim 4, wherein the opening (Kato: 212) provided in the one second insulating film (Kato: 206) and the opening (Kato: 212) provided in the another second insulating film (Kato: 206) are at least partially overlapped (when horizontally projected along any of the dotted vertical lines in Kato: Fig. 3A) on the projection plane.
Allowable Subject Matter
Claims 7-8, to the extent understood, are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding Claim 7, The prior art failed to disclose or fairly suggest, a photoelectric device comprising, along with other recited claim limitations, an interconnection layer of the plurality of interconnection layers which is the closest to the semiconductor layer has a metal member at least partially overlapping the photoelectric converter on the projection plane.
Regarding Claim 8, The prior art failed to disclose or fairly suggest, a photoelectric device comprising, along with other recited claim limitations, a metal - 37 -10196198US01 member that, when vertically projected on a projection plane parallel to a primary face of the semiconductor layer, at least partially overlaps the photoelectric converter on the projection plane between the semiconductor layer and an interconnection layer of the plurality of interconnection layers which is the closest to the semiconductor layer.
Hence, claims 7 & 8 are objected to being allowable.
Claims 9 & 12, to the extent understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Regarding Claim 9, The prior art failed to disclose or fairly suggest, alone or in combination, a photoelectric device comprising, along with other recited claim limitations, an opening area of the opening provided in a region corresponding to a first pixel is larger than an opening area of the opening provided in a region corresponding to a second pixel. 
Regarding Claim 12, The prior art failed to disclose or fairly suggest, alone or in combination, a photoelectric device comprising, along with other recited claim limitations, a volume of the insulating member provided in a portion corresponding to a first pixel is larger than a volume of the insulating member provided in a portion corresponding to a second pixel. 
Hence, claims 9 & 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth.
Claims 10, 11, & 13, to the extent understood, would be allowable by virtue of their dependency on claim 9 and hence is indicated to have allowable subject matter therein for the same reason therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER M ELMARHOUMI/               Examiner, Art Unit 2826                                                                                                                                                                                         	
/FAZLI ERDEM/               Primary Examiner, Art Unit 2826                                                                                                                                                                                         	05/06/2022